
	
		II
		111th CONGRESS
		1st Session
		S. 873
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To expand and improve Cooperative Threat Reduction
		  Programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nunn-Lugar Cooperative Threat
			 Reduction Improvement Act of 2009.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations, the Committee on Armed Services, and the Committee on
			 Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs, the Committee on Armed Services, and the Committee on
			 Appropriations of the House of Representatives.
				(2)Cooperative
			 threat reduction programsThe
			 term Cooperative Threat Reduction programs means programs and
			 activities specified in section 1501(b) of the National Defense Authorization
			 Act for Fiscal Year 1997 (Public Law 104–201; 50 U.S.C. 2362 note).
			3.Limited
			 exemption from limitations
			(a)In
			 generalNot more than 10
			 percent of the total amount appropriated or otherwise made available in any
			 fiscal year for Cooperative Threat Reduction programs may be expended
			 notwithstanding any other provision of law, to promote bilateral and
			 multilateral activities relating to nonproliferation and disarmament, subject
			 to the notification requirement under subsection (b).
			(b)Notification
			 and reporting requirementsThe Secretary of Defense shall notify the
			 appropriate congressional committees not later than 15 days before expending
			 funds under the authority provided in subsection (a).
			4.Sense of the
			 SenateIt is the sense of the
			 Senate, consistent with a recent report of the National Academy of Sciences,
			 that—
			(1)the continued
			 global expansion of Cooperative Threat Reduction programs requires increased
			 cooperation with all relevant unified combatant commands in which Cooperative
			 Threat Reduction activities are carried out; and
			(2)the Department of
			 Defense should undertake a review of Cooperative Threat Reduction program
			 contracting procedures, umbrella agreements, and program metrics to ensure that
			 all such programs are being undertaken in a manner consistent with the urgency
			 and necessity of such programs.
			5.Cooperative
			 Threat Reduction Partnership Account
			(a)Establishment
			 of accountThere is established in the Treasury of the United
			 States a special account to be known as the Cooperative Threat Reduction
			 Partnership Account.
			(b)Authority To
			 accept contributionsThe Secretary of Defense is authorized to
			 accept from any person, foreign government, or international organization
			 contributions of money to be used for Cooperative Threat Reduction programs.
			 Such funds shall be deposited in the Cooperative Threat Reduction Partnership
			 Account.
			(c)Use of
			 fundsAmounts accepted under subsection (b) may be used by the
			 Secretary of Defense for Cooperative Threat Reduction programs without further
			 specific authorization in law.
			(d)Quarterly
			 reportsNot later than 90 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of Defense shall submit
			 to the appropriate congressional committees a report on the receipt and use of
			 funds in the Cooperative Threat Reduction Partnership Account. The report shall
			 include—
				(1)a list of each
			 contributor and the amount of each contribution made to the Cooperative Threat
			 Reduction Partnership Account during the period covered by the report;
				(2)the total amount
			 of funds contained in the Cooperative Threat Reduction Partnership Account at
			 the beginning and end of the period covered by the report; and
				(3)a description of
			 the Cooperative Threat Reduction programs for which funds from the Cooperative
			 Threat Reduction Partnership Account were expended during the period covered by
			 the report and the amount of such funds expended.
				
